UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1729


TERESA FORD,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee,

          and

MIRIAM FLEMING; TERRY RAMSEY; UNITED STATES ARMY CORPS OF
ENGINEERS; AVIS BUDGET GROUP, INC.; AVIS RENT A CAR SYSTEM,
LLC; AVIS BUDGET CAR RENTAL, LLC,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:12-cv-00152-RLV-DSC)


Submitted:   December 29, 2015              Decided:   January 28, 2016


Before NIEMEYER, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Pishko, LAW OFFICE OF DAVID PISHKO, P.A., Winston-Salem,
North Carolina, for Appellant.  Jill Westmoreland Rose, Acting
United States Attorney, Gill P. Beck, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Teresa     Ford    appeals   the   district    court’s     order    entering

judgment after a bench trial in favor of Appellee on Ford’s

claim under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),

2761-2680 (2012).        We have reviewed the parties’ briefs and the

record on appeal and find no reversible error.                  Accordingly, we

affirm for the reasons stated by the district court.                     Ford v.

United     States,     No.   5:12-cv-00152-RLV-DSC        (W.D.N.C.     May   14,

2015).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in    the    materials

before   this   court    and   argument     would   not   aid   the    decisional

process.

                                                                         AFFIRMED




                                        3